 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:19-CR-00179-KJM
12                       Plaintiff,
13            v.                                        DUE PROCESS PROTECTIONS
14    ALAN ALFREDO GARCIA,                              ACT ORDER
15                       Defendant.
16

17           Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure, Brady

18   v. Maryland, 373 U.S. 83 (1963), and all applicable decisions from the Supreme Court and the

19   Ninth Circuit interpreting Brady, the government has a continuing obligation to produce all

20   information or evidence known to the government relating to guilt or punishment that might

21   reasonably be considered favorable to the defendant's case, even if the evidence is not admissible

22   so long as it is reasonably likely to lead to admissible evidence. See United States v. Price, 566

23   F.3d 900, 913 n.14 (9th Cir. 2009). Accordingly, the court orders the government to produce to

24   the defendant in a timely manner all such information or evidence.

25   /////

26   /////

27   /////

28   /////
                                                        1
 1          Information or evidence may be favorable to a defendant's case if it either may help
 2   bolster the defendant's case or impeach a prosecutor's witness or other government evidence. If
 3   doubt exists, it should be resolved in favor of the defendant with full disclosure being made.
 4          If the government believes that a required disclosure would compromise witness safety,
 5   victim rights, national security, a sensitive law-enforcement technique, or any other substantial
 6   government interest, the government may apply to the Court for a modification of the
 7   requirements of this Disclosure Order, which may include in camera review and/or withholding
 8   or subjecting to a protective order all or part of the information.
 9          This Disclosure Order is entered under Rule 5(f) and does not relieve any party in this
10   matter of any other discovery obligation. The consequences for violating either this Disclosure
11   Order or the government's obligations under Brady include, but are not limited to, the following:
12   contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion of
13   evidence, and dismissal of charges. Nothing in this Disclosure Order enlarges or diminishes the
14   government's obligation to disclose information and evidence to a defendant under Brady, as
15   interpreted and applied under Supreme Court and Ninth Circuit precedent. As the Supreme Court
16   noted, "the government violates the Constitution's Due Process Clause 'if it withholds evidence
17   that is favorable to the defense and material to the defendant's guilt or punishment.'" Turner v.
18   United States, 137 S. Ct. 1885, 1888 (2017), quoting Smith v. Cain, 565 U.S. 73, 75 (2012).
19   DATE: May 12, 2021.
20

21

22

23

24

25

26

27

28
                                                         2
